Case 6:19-cv-00632-JA-DCI Document 2 Filed 01/ Mh
United States District court, Southern District of New York }

   

John E. Casaburro SCANNED Civil Action Case No:

Plantif X Jury Demand a

 

-VS- Xx COMPLAINT:
For Diversity; Federal QuestionsIRICO: a
Breach of Contract wey BD
D.C. 9 NYC Painters Union and Pension Fund (IUPAT) X we 29

Defendant's xX

| John Casaburro, Plaintiff in the above captioned matter, affirms that the following claims and statements

are true.

1. This claim arises under Diversity 28 USC 1332; Federal questions 28 USC § 1331; Civil RICO -
18 USC § 1961-1968 and Breach of Contract for ongoing denial of vested pension benefits by
defendants.

2. Plaintiff has exhausted his remedy’s with a local attorney, appeals, and the US Department
of Labour.

3 Union has a long history of organized crime influence.

4, Plaintiff is entitled to relief of arrears, money owed, projective income for 20 years, legal fees, costs

and punitive damages.
5. This action exceeds $75,000.
Jurisdiction
6. Diversity: 3 States involved; Venue NYC where contract was made and union resides and Federal
questions Cases/RICO’s that were committed by the Defendants.

The Parties
7. Plaintiff: Lives at 111 Kendra Ave., DeLand, Florida 32724. Phone number: 386-215-7327.
8. Defendant: District Council 9 Brotherhood of Painters and Allied Trades Office at 45 West 14th St,
New York, NY 10011. Phone Number: 212-255-2950. C/O President John Drew.
9. Defendant: International Painters and Allied Trades Industry Pension Fund (IUPAT) Office at 7234

Parkway Dr., Hanover, MD 21076. C/O Tim D. Maitland, Fund Administrator.
Facts/Background

10. In 1969 Plaintiff joined the NYC Painters Union (Local 905) D.C. 9, paid a join up fee, his monthly
dues on time, was a member in good standing and his employers paid into the pension fund.

11. Plaintiff has left Union and on April 3, 1984, received a letter from Pension Fund noting that | have
enough vested time (10 years) to receive a pension at age 65 (see Exhibit A, Pension Fund IUPAT
Archives).

12. After Plaintiff moved to Florida in 1996, he wrote IUPAT and on January 29, 1997, received another
letter restating my vested retirement benefit with a cost of living increases totalling $243.00 per

2]
13.

14.

15.
16.

17.

18.

19.

20.

21.

22,

23.

24.

25.

26.
27.

28.

Case 6:19-cv-00632-JA-DCI Document 2 Filed 01/28/19 Page 2 of 11 PagelD 12

month (See Exhibit B).

Reaching 65 on October 14, 2016, Plaintiff wrote IUPAT and received an application for Pension
Acknowledgement Letter on November 1, 2016 (Exhibit C). Plaintiff provided all documents on time
to receive benefits.

Plaintiff was denied benefits, IUPAT using an excuse and confusing me with another John Casaburo
(with one letter r in name) who was not vested, from California (Plaintiff never lived in CA).

On May 1, 2017, my local Attorney wrote to IUPAT explaining the mix up. (Exhibit D)

Plaintiff appealed and was still denied benefits on October 11, 2017, with more long winded and
convoluted reasoning.

On February 24, 2018, Plaintiff wrote to the US Department of Labour (Exhibit E). Case worker
Caesar Santiago in Washington DC (referred from Tampa, FL) Phone number 954-640-1269. He
stated that there are 300 claims against the defendants and that IUPAT lied about name mix up.
Santiago said to take the matter to a judge.

The foregoing constitutes a Breach of Contract by the defendants who are in arrears of 27 months,
or $11,475 at $425 per month with COLA and with $1025.00 in Attorneys fess and costs.

Plaintiff seeks projected income of 20 years or $200,000.00 in benefits, COLA, and interest due to
the unreliability of Defendants.

RICO “Federal Racketeering Influenced and Corrupt Organizations’ Act violations have occurred.
They include union corruption, bribes, murder, cronyism, featherbedding, and obstruction of
payments. These acts violate RICO 18 USC §1961-1968, 1962(a), 1962(c), and 1962(d)

(predicate Acts)

In 1971 a young DC 9 Union President of NYC was assassinated in his car with one bullet, gangland
style, in the back of his head. Everyone knew James “Jimmy” Bishop was no longer playing ball with
the Gambino Crime Family. (a request to NY Daily News article is underway)

In 1971 Plaintiff worked at Co-Op City in the Bronx, the largest construction of buildings ever. The job
steward Pete Bonano (nephew to Bonano crime family) never worked, he just collect workers info,
have coffee, and leave. He was always dressed neatly in coveralls and tie and received full pay for 5
years. This type of union “featherbedding” was common, especially if you were connected
(cronyism).

In 1975, Plaintiff worked in Westchester County, NY, painting supermarkets for J.M. Charles, Corp. |
saw my boss Max Hochberg pay a job steward a large amount of cash rolled up so workers could
work night shift (extorted bribery). This same job steward gave me a hard time when | left the Union
and asked for a transfer of my annuity funds be rolled over to a private plan by their check in 1983 at
DC 9, NYC Office in person (cronyism and attempted payment obstruction).

Plaintiff believes cronyism, obstruction of payments is rampant with IUPAT board members.
Constituting a RICO to date.

Defendants acts and conduct constitute a RICO by improperly enriching themselves, harming 300
complainants or more.

The acts of the Defendants are a joint conspiracy and fraud and Plaintiff suffers damages to date.
The Defendants by nexus continues with acts of fraud, conspiracy and deception for their own gain
and harm the Plaintiff and others.

The stress Defendants caused Plaintiff to spend thousands of dollars on dental work (night teeth

PG-Q-
29.

Case 6:19-cv-00632-JA-DCI Document 2 Filed 01/28/19 Page 3 of 11 PageID 13

grinding) and chiropractic visits.

Where as in conclusion, Defendants are culpable, severally and individually liable by the facts and
evidence submitted herein, that the court grant Plaintiff monetary damages over $200,000.00, by
Jury, attorneys fees and costs, plus interest.

ADA Accommodation - Plaintiff suffers from chronic neck and back pain, numb fingers,
degenerative eye, light sensitive that causes headaches and lost focus (can not use a computer).
Plaintiff requests that court allow/order all pleadings and notice be sent US mail and that except for
trial, Plaintiff be allowed to appear by phone at hearings or conferences.

IG. 3-
Case 6:19-cv-00632-JA-DCI Document 2 Filed 01/28/19 Page 4 of 11 PageID 14

CASE LAW TO SUPPORT MY CLAIMS AS A PRO SE PLAINTIFF
1. Kramer v. Time Warner. Inc., 937 F.2d 767, 773 (2d Cir. 1991) supports a plaintiff's
proceeding pro se and that my complaint can be construed liberally, Haines v Kerner, 404 USS.
519, 520-21 (1972) (Per Curiam) favorably to plaintiff, Papasan v. Allain, 478 U&.S. 265, 283

(1986).

2. That I, the Plaintiff, am entitled to offer evidence to support claims (Schever Vv. Rhodes,

 

415 US. 232, 236 (1974)), including subpoenas of phone records, e-mail, air fare receipts, copies

 

 

 

 

 

 

of VISA’s and passports.
| q 7
[Aa , 2087 VE Cab
Date | . one. C E. CASABURRO, Pro Se
1] \V Kendra Avenue
DeLand, Florida 32724
(386) ~ a (S-7297
STATE OF FLORIDA
COUNTY OF VOLUSIA
ob
Sworn to a-subscribed before me this aa" _cxol day of “Sanu Arm 4 , 2019, by
John E. Casaburro, who is personally known to me or who provided _ Da VRIC
LiCepe, © as identification.
ely 4 lL ;
(SEAL) | Notary Public Sig State aoe °

ot, PATSY J. DCRPH
oi Notary Public - State of Florida

Commission « GG 152522
My Comm, Expires Oct 30. 2027

 
 

 

 

 

: INTERNATIONAL BROTHERHOOD OF PAINTERS AND ALLIED TRADES
UMIGH AND INDUSTRY NATIONAL PERSION FURD

SWITE Sok URITTO wrrOms BuReIES, tm36 MEW YORN ANE. 4 W, WASHINGTON. U.C 20006-9307 AREA CODE Teed aase 3

   

    
 

Ss a Ses os fo f - j ‘. +
a j “tn up emery ~
i * rh .
April 3, 1984 Piet pak t bk eles,
, - {° L
E, - ol 5 1 ¢
Mic. John Casaburro t+ , a Dt:
525 Bronrville Road fo ee

Bronxville, New York 10708

Dear Mr. Casaburro: me ;

 

elephone call from one of your employers,
and we wish to as8ure you that we have now verified that you
did indeed earn your 16th year of vesting service in the calendar
year of 1979, we are; therefore, Pleased to advise that you
have attained a vested status with the National Pension Flan,

¥rom Decenber 19, 1969 (your initiation date} through 2980 you
earned 114 units of pension credit; This, of course, is- providing
contributions were submittet.on your behalf aS an "Employee",
aa defined by our Rules and Regulations, and that you were never
nitiation date through(2989 and that
you vorked continuously Guring that period of time “for” an enployer
that subsequently become a contributing eaployer with this Fund.~

2
8
z
5
3
q
:
g

 

We wish to inform you that based upon 114 units of credit, you ”
Can expect to receive a pension benefit in the amount of approzi-
mately $100.00 per month at the age of 65. P-:. .

e re

es . eo “ee LH eats
Pleaze be advised. i above was figured based
on the asany, ire on a straight pension,
whereby there ‘ iLL Or an elected option, and ¢
this asount Leon idered ay a firn determination
Of thé exact anoun We are unable
. to provide a firm deter your retirement
' when you have filed a have verified

 

‘ your records,
i You have any questions regarding the information listeg above,
_ Please let us know, .

Sincerely yours, ‘

— . ry . . . “4 a. / -
Cope ak Wms rye te ih ~~

RICHARD W. HEYERS . we ap,
Administeator ee

RWH: cp ., . oe Povey,
opeiu #2 TI a, re eS

afl-cio

 

 

Ane ee

es

stot nett nde ten

 

“whe .

 

 

_ IUPAT Pension Archives ——
  
 

INTERNATIONAL

OF oan

A MA
Phi 4

 

 

py Sy

   

° NDUSTAN eee

TELEPHONE
202-783-4884

FAX
202-393-6475

SUITE 501
UNITED UNIONS BUILDING
1750
NEW YORK AVENUE, N.W.
WASHINGTON, D.C.
20006-5387

cv-00632-JA-DCI Document 2 Filed 01/28/19 Page 6 of 11 PagelD 16

January 29, 1997

Mr. John Casaburro SSN: XXX-XX-XXXX
155 E. Stetson Street
DeLand, Florida 32724

Dear Mr. Casaburro:

This letter is in response to your inquiry about your pension
entitlement.

After researching our files, we have corrected your record to reflect
your vested right to a retirement benefit. The pension amount is higher
from what we originally advised, because the District Council No. 9
retirees now receive the full rate value.

Our records reveai that you can expect to receive an approximate
retirement benefit of $97.50 per month at fifty-five years of age, or
$243.00 monthly at age sixty-five. These estimates show the full
unreduced amount before the election of an option.

We trust this letter gives you the information that you were seeking.
However, if you have any questions, please let us know.

Sincerely,

GARY J. MEYERS
Fund Administrator

GJM:bf
Xie LS
 

OFFICE OF FUND ADMINISTRATOR PHONE 410 | 564 | 5500 TOLL FREE 800 | 554 | 2479
7234 PARKWAY DRIVE > HANOVER, MD 21076 FAX 866 | 656 | 4160 pension @iupat.org os

November 1, 2016

John E. Casaburro
111 Kendra Avenue
Deland, FL 32724

Re: Pension Application Acknowledgement Letter
ALT ID: 727103

Dear Mr. Casaburro:

Piease be advised that the Fund Office received your Application for Benefits on October 19, 2016. Upon
completion of processing your application, you will be sent written notification of our determination on your
pension eligibility. Our determination should be sent within 90 days of your application, unless we need additional
information and ask you for it. If you have not received a response within 90 days, you must file a written appeal to
the trustee to be safe and preserve your right to payments basedon your original application date. You can also call
the Fund Office to check on the status of your application, but the call is not a legal appeal.

We have reviewed the document submitted with your application and have determined that the following
information is missing.

* Divorce decree

The Fund office cannot complete the processing of your application until the requested information is received.

If you are found eligible for benefits, you willbe sent additional forms on the amount and form of payment of your
benefits that will need to be completed and returned to the Fund Office for processing before you can receive
pension payments. You will need to complete and return these forms promptly as they expire (and require new
forms) 180 days after your expected retirement date, which can be as early as the first day of the month after your
application is received in the Fund Office. If you are not found eligible for benefits, you will receive writtern

notification explaining our determination.

if you have any further questions regarding the application process, please contact the Fund office at (410) 564-

5500 or toll free at (800) 554-2479.

Sincerely yours,

Ao» aad

Tim D. Maitland
Fund Administrator

TDM/ Ir
_ ZX Ce
Case 6:19-cv-00632-JA-DCI ment 2 Filed Uraei49_ Page 8 of 11 PagelD 18
Main Office:
200 E. Graves Ave.

i P R | Ni ( | P l EL Member of North Carolina Bar
Orange City, FL 32763 Z., Member of Florida Bar

Tel: (386) 626-9006 “LEGAL OFFICES. PA. Fax: (866) 399-3281

EVERYONE DESERVES JUSTICE

 

George Trovato, Attorney at Law
May 1, 2017

Re: John E. Casaburro
111 Kendra Ave
Deland, FL 32724

Tim Maitland
Fund Administrator

Please be advised that our firm has been retained as legal counsel for the above client in
reference to his denial of benefits from the International Painters and Allied Trades
Pension fund.

Our client received a denial letter from the fund that was based on a previous
denial of benefits letter dated October 14, 2011. The confusion is understandable because
the name John Casaburro seems to be unique. The problem is that our client’s denial is
based on the denial letter for a DIFFERENT John Casaburo who lived in California. A
simple Google search reveals that there is indeed a John Casaburo (only one R) in

Oxnard, Ca.
Our client, John E. Casaburro (two R’s), has never lived in California. A search of

the Volusia County Property Appraiser Aitp.//vepa.vcgov.org/searches will reveal that
our client has lived at 111 Kendra Ave, Deland, FL since 1999.
Our client has in his possession a 1997 letter from a previous Fund Administrator, Gary
Meyers. The letter indicates that John Casaburro (two R’s) was vested and gave an
estimate of what he would receive upon retirement. This letter included the social
security number of our client XXX-XX-XXXX. You will notice that in the three letters that I
am attaching you identify the participant different ways...by social security number, by
file number, and by alternate ID.

our client is entitled

neg Al woenl SSuEe.
Please do a little more rescarch on this issue. We believe that our clier entitled

to benefits from the fund based on the 1997 letter. If you need more personal information
to differentiate between the two men please contact our office and we would be happy to
furnish that information.

Thank you for your attention to this matter.

Sincerely,

(George Trovato/ yy. f=
George Trovato, Esq.
Principle Legal Offices, P.A.

E-mail: PrincipleLegal@yahoo.com www.PrincipleLegal.com
  

e 9 of 11 PagelD 19
ZIE-AIS~- 73 AS

Feb LAF ao/8

Case 6:19-cv-00632-JA-GET

    

111 Kendra Ave
Deland, FL 32724-2938

   

Yorn? ckilgs. 01/28/19 Pho

         
  
   
 

 
 
 
   

£7

G
6

       
 

b Be.

fie

~

  
 

2 §- AG

  

S¢-G70 “1369 Fax €10-12 YP

?

 

 
Kage CAM Cy-Q0632Z JADE DgcunsnrroFiles-01/28/J8 Page 30 of 41 PagsiD20
Casabure From Coli fornia Wes depjed
Pris vest Pension Lavind only ei Iht years
credit, LFAave Ten years FuZiZ credit
ATTADP- Apri/A 31984 States fenyear vesser
in [st Fara. prep L ‘ LPS GALS Zke Ay
the union /Eund Ld OnS cLealy Doted by
fi Attorney aa Mas J, ao/P- ~BP7#S)
rhe appesk board ai dot? propery _
Cea Sy der phese factors months Zatep
anda LEP ea Ted ca kh’ s Oe Tita liad ZL atrol
B20 UNans wered. PLena&e help Le bec tity
FAIS MaTttCh Remedy. J, LAZ)/2 maaxrP
Back fensian payment with ‘current atid
Foture cost of Li Yin IPCFE4LE f2ebO Te tion
(Letter 9g F/IIFY choice of #/O0. pl VES Later
2 ted ter af 1997 Shans S G/ AI. /ACr ease day)

biLL- paid 4£ y Union / fund Zu cafe.

 

 

 

 

 

 

 

 

 

 

 
  

 

 

 

 

 

 

 

 

Thank Sos SO Buc fot GLE LL- Cons JdenHa
ta Lbhic. Matther

 

YoU s§. Leroy

SL Cotabeuc

 

 

 

 

C c-Aittatney at he cord.

 

 

 

 

 

 

 

2Xx-£- 9 2 pg-A-
Y
~ Case 6:19-cv-00632-JA-DCI Document 2 Filed 01/28/19 Page 11 of 11 PageID 21

“SAV VHONID LLL

OUUNEVSVO “3 NHOF "YIN

al
oO
kt
o
Ee
mm
lu
o
Oo
Oo
a
mM
f
££
—
kt
uw
oO
a a
rc

DAIANRS TWASOd
33025 G44 1N0
Ea

9}-SO900 LSe0tsu

 

 

 
